Citation Nr: 0532704	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  97-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for back disability, 
right shoulder disability, hernia, degenerative joint disease 
of the knees, skin disability, eye cysts, sinusitis and 
gastritis with reflux.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1983.  Thereafter, he had additional service in the United 
States Army Reserves, to include a period of active duty for 
training (ADT) from August 14, 1994, to August 28, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996, August 1997 and June 1998 
rating decisions by the San Juan Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2005, a hearing 
before the undersigned Acting Veterans Law Judge was held in 
Washington, DC.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record reveals that further development is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to the claims here at 
issue.

Specifically, the Board notes that it is not clear that all 
of the veteran's periods of active duty have been verified.  
In addition, while some of the veteran's service medical 
records have been associated with the claims file, it appears 
that these records might be incomplete.  Thus, all periods of 
active service should be verified for the record and the RO 
should arrange for an exhaustive search for all of the 
veteran's service medical records, including all records from 
his Army Reserves service.

The record also shows that the veteran has been awarded 
disability benefits by the Social Security Administration 
(SSA), but neither the decision awarding such benefits nor 
the records upon which the award was based have been 
obtained.  Accordingly, a request for records from the SSA 
should be made.

Finally, the Board notes that VA examination is necessary 
when there is (a) competent evidence of current disability or 
persistent or recurrent symptoms of disability; (b) lay or 
medical evidence indicating that the disability or symptoms 
may be related to service; and (c) the record does not 
contain sufficient medical evidence to decide the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran has not been afforded a VA examination 
specifically for the purpose of obtaining a medical opinion 
as to the etiology of a number of his claimed disabilities 
and he specifically testified before the Board that he 
believed the VA examination performed in December 2000 to be 
inadequate.  Thus, should evidence of in-service injury 
and/or treatment for the various disabilities currently shown 
to be diagnosed be obtained upon the RO's search for 
additional records, all appropriate examinations must be 
scheduled.

Therefore, this case is remanded for the following action:

1.  Contact the appropriate service 
department and verify all periods of the 
veteran's service, including all periods 
of active duty for training.

2.  Arrange for an exhaustive search for 
all service medical records during the 
veteran's service.  The efforts to obtain 
such records should be documented.

3.  After obtaining any necessary 
information from the veteran, obtain a 
copy of the decision awarding the veteran 
SSA disability benefits and a copy of the 
record upon which the award was based.

4.  Undertake all necessary development 
to obtain and associate with the record 
all outstanding records of pertinent 
medical treatment, to include any 
pertinent Ponce VA outpatient clinic and 
San Juan VA Medical Center records for 
the period since May 2004.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
folder, and the veteran and his 
representative so notified.

5.  When the above development has been 
completed, determine if appropriate 
evidence has been obtained to require the 
scheduling of examinations under 
38 C.F.R. § 3.159(c)(4) to determine the 
etiology of any currently diagnosed 
disability for which VA compensation is 
sought.  The claims folder must be made 
available to and be reviewed by the 
examiner(s).  Any indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

Following examination of the veteran, 
review of pertinent medical history, and 
with consideration of sound medical 
principles, the examiner(s) should 
express an opinion as to whether it as at 
least as likely as not (50 percent or 
better probability) that any currently 
diagnosed disability originated during 
the veteran's military service (to 
include active duty and ADT) or is 
otherwise etiologically related to 
service.  The examiner(s) should set 
forth complete rationale for all opinions 
expressed.

6.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


